DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remark and Certified English Translation, filed 07/18/2022, with respect to objection to the specification objection, drawing objection, 35 USC 112 Rejection and 35 USC 103 Rejection have been fully considered and are persuasive.  The previous ground of objections and rejections have been withdrawn. 
 
Reasons for Allowance
Claims 1, 2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a fault-tolerant modular permanent magnet assisted synchronous reluctance motor (PMaSynRM) comprising a modular stator and an asymmetric rotor, inter alia, comprising:…non-magnetic conductor- distributed along the circumference; - the slots closest to both sides of the non-magnetic conductor are shifting circumferentially away from the non-magnetic conductor; - the rotor includes rotor iron core, flux barriers and permanent magnets; - the flux barrier angles are different in each pole and the flux barrier angles of adjacent poles are also different; and - the permanent magnets are inserted in the flux barriers and the N poles and the S poles of the permanent magnets adjacent in the circumferential direction are alternately arranged.
Claims 2, 4 and 5 are allowable for their dependency on claim 1.
RE claim 6, the prior-art does not teach a method for a modular winding design in the fault-tolerant modular PMaSynRM comprises the following steps: Step 1: Providing the e-fault-tolerant modular PMaSynRM comprising a modular stator and an asymmetric rotor, wherein the modular stator includes a stator iron core, armature windings, non-magnetic conductors and a plurality of teeth and slots in the circumferential direction, inter alia, comprising: …non-magnetic conductor distributed along the circumference; - the slots closest to both sides of the non-magnetic conductor are shifting circumferentially away from the non-magnetic conductor; - the rotor includes rotor iron core, flux barriers- and permanent magnets; - the flux barrier angles are different in each pole and the flux barrier angles of adjacent poles are also different; and - the permanent magnets are inserted in the flux barriers and the N poles and the S poles of the permanent magnets adjacent in the circumferential direction are alternately arranged; Step 2: Selecting the appropriate number of modules according to the numbers of slots and poles of the PMaSynRM with distributed winding, wherein- the number of stator slots contained in each module is greater than or equal to 2m, m > 3, Step 3: Splitting the windings based on the slot electrical potential star vectogram, wherein each module is guaranteed to have an independent set of windings and the set of windings only uses stator slots in the same module, and wherein in order not to change the winding factor of the motor, the winding pitch is the same as the conventional connection and the left and right relative distribution will be adopted on the winding connection; and Step 4: Inserting the non-magnetic conductors between the modules to achieve isolation in order to realize the modular design of the motor stator.
Claims 7-9 are allowable for their dependency on claim 6.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834